ROBERT L. BLAND, Judge.
The claim involved in this case is for the sum of $76.50.
The head of the state agency concerned concurs in the claim. It is approved by an assistant attorney general as a claim which should be paid by the state of West Virginia within the meaning and purpose of the act creating the State Court of Claims.
Said claim arises out of an accident which occurred September 17, 1944, when a Buick automobile, owned by claimant and driven by her mother, Mrs. Bessie L. King, in an easterly direction on state route No. 20, opposite the Hope Natural Gas Company’s station, at Hastings, in Wetzel county, West Virginia, was damaged.
The prison labor division of the state road commission was at the time excavating material from a hillside by the use of a shovel and loading it into a truck to be hauled away. As the driver of the automobile approached the place where the men were working she noticed the shovel and truck. The shovel was on the left side of the road and the truck crossways of the road, on the right side, with the front wheels on the berm. Mrs. Bessie L. King, the driver of claimant’s automobile, slowed down with the intention of stopping, but the flagman motioned her to proceed on her course. As she did so, and was passing the rear of the state road commission truck, the operator of the truck backed it into the automobile, causing a collision, in which the automobile was badly damaged. It is shown that the vehicle was damaged to the extent of the claim.
*143The court finds the claim to be valid and meritorious.
An award is, therefore, made in favor of claimant Leah King for the sum of seventy-six dollars and fifty cents ($76.50).